          Case 2:20-cr-00612-ODW Document 34 Filed 03/23/21 Page 1 of 1 Page ID #:115




                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
    UNITED STATES OF AMERICA,                                                CASE NUMBER

                                                              PLAINTIFF,                            CR20-0612-ODW-1
                                     v.
  Mark Handel
                                                                                          ORDER FOR CONTRIBUTION
                                                                                          TOWARDS ATTORNEY’S FEES
                                                                                              18 U.S.C. § 3006A(f)
                                                         DEFENDANT(S).

     On             March 10, 2021                 defendant                                      Mark Handel
          submitted a financial affidavit in support of defendant's request for appointment of counsel without payment of
          fees. After review of the affidavit, the court finds that the defendant has the present ability to make a contribution
          towards his/her attorney's fees.
          did not submit a financial affidavit, but appeared without counsel.

    Subject to this order of contribution, the Court hereby appoints
as counsel for the defendant
       until further notice.
       for these proceedings only.

     The defendant is ordered to pay towards attorney’s fees in accordance with the schedule of payments set forth below:
        A total sum of $
           due not later than
                due in monthly payments of $                                          beginning                                           .
          Monthly payments of $                                                 to commence on
          and to continue until final disposition of this case.

          Other TVCNJUUFEBGJOBODJBMBGGJEBWJUJOTVQQPSUPGEFGFOEBOUhTSFRVFTUGPSBQQPJOUNFOUPGDPVOTFM.BSL8JOETPSXJUIPVUQSFQBZNFOUPG
                   GFFT5IF$PVSU(SBOUTUIFSFRVFTUTVCKFDUUPBOZPSEFSPGDPOUSJCVUJPOUIF%JTUSJDU+VEHFEFFNTBQQSPQSJBUF
        All cashier’s checks and/or money orders must be made payable to: CLERK, U.S. DISTRICT COURT and mailed
to: United States District Court, Central District of California, 255 East Temple Street, Suite TS-134, Los Angeles,
California 90012, Attn: Fiscal Section. Your name and case number must be included on the cashier’s check or money
order.
        This order is subject to reconsideration by the Court. The defendant is advised that he/she may be required, based
upon his/her then present ability, to contribute a greater or lesser amount of money for attorney’s fees upon
reconsideration by the Court.

       .BSDI 
     Dated                                                               United States Magistrate Judge
cc: Clerk's Office, Fiscal Section
    CJA
    FPD
    PSA

CR-26 (05/18)                                ORDER FOR CONTRIBUTION TOWARDS ATTORNEY’S FEES
